Citation Nr: 0116104	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  98-14 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a voice disorder.

2.  Entitlement to an increased rating for residuals of 
spinal meningitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to April 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1998 and April 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO) which, respectively, 
continued a 10 percent disability rating for residuals of 
spinal meningitis and denied service connection for a vocal 
cord disorder secondary to spinal meningitis.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The evidence is in equipoise as to whether a current 
voice disorder was caused by the veteran's spinal meningitis 
during service.

3.  The veteran's disability from residuals of spinal 
meningitis is manifested by a left elbow disability 
consisting of limitation of flexion to 140 degrees, 
limitation of extension to 15 degrees and mild 
osteoarthritis.






CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, he incurred a 
voice disorder in service.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§ 5107, 38 C.F.R. § 3.102 (2000).  

2.  The criteria for an evaluation higher than 10 percent for 
residuals of spinal meningitis have not been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4. 4.124a, Diagnostic Code 8019 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his current voice disorder is 
attributable to in-service spinal meningitis, residuals of 
which are service-connected.  The veteran also seeks a higher 
evaluation for the residuals of spinal meningitis because the 
disorder is more disabling than contemplated by the current 
10 percent disability rating.

The Board finds that VA has met its duty to assist the 
veteran to develop these claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  During the pendency of the appeal, the RO has 
provided the veteran with Statements of the Case (SOCs) and 
Supplemental SOCs including notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claims.  The RO verified the veteran's service and 
obtained and associated with the claims file, to the extent 
possible, pertinent records including service medical records 
(SMRs), private and VA medical records, including reports of 
VA examinations during the pendency of this matter, 
transcripts of RO and Board hearings on the issues on appeal 
after which the veteran had additional time to submit 
evidence, and other records, if any, which the veteran 
identified as pertinent to the claims.


Service connection--background

The law provides that a veteran may be entitled to service 
connection for a disability under either a direct or 
secondary basis.  Direct service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Secondary service 
connection may be granted for a disability caused by a 
service-connected disorder or for a disability aggravated by 
a service-connected disorder after service.  38 C.F.R. 
§ 3.310(a) (2000).  In the latter case, compensation is 
limited to the extent to which the service-connected disorder 
caused an increase in the severity of the secondary disorder.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995); Jones (Wayne) v. 
Brown, 7 Vet. App. 134, 136-37 (1994).  A service-connected 
secondary disorder becomes part of the original disorder.  38 
C.F.R. § 3.310(a).

SMRs show that one of the manifestations of the veteran's in-
service spinal meningitis was a voice disorder.  Indeed, his 
initial hospital admission diagnosis was for pharyngitis 
before additional examinations and tests indicated a 
diagnosis for spinal meningitis.  The clinical record of the 
veteran's four-month hospitalization for meningitis treatment 
includes observations that his voice was "hoarse" and 
"weak," and that his throat was "inflamed."  Diagnoses 
included laryngitis and pharyngitis.  SMRs also disclose 
about a year later that the veteran's spinal meningitis 
resolved during service and that "[t]he only residual has 
been a change in his voice and a flexion contracture of the 
left elbow."  There is no medical evidence that the veteran 
had a voice disorder prior to entering service.  

Medical evidence confirms the presence of a voice disorder 
after the veteran's separation from service.  A VA physician 
who examined the veteran in June 1956 noted his somewhat 
high-pitched, squeaky voice and his frequent throat clearing.  
The veteran stated that his voice was about the same as it 
had been prior to service.  An indirect laryngoscopy was 
negative.  A VA physician who examined the veteran in June 
1961 also commented on the veteran's high voice and 
hoarseness and had apparently inquired as to whether the 
voice disorder was related to meningitis.  The veteran again 
stated that his voice trouble antedated his meningitis and 
was not a residual of that disease.  The veteran also 
reported that he had been told upon testing that his vocal 
cords were weak and did not close completely, and that 
postservice VA speech therapy had not been helpful.

There is no additional medical evidence pertaining to the 
veteran's voice from June 1961 until November 1998 when he 
underwent VA and fee basis examinations.  VA examination 
disclosed hoarseness and high-pitched voice possibly 
secondary to meningococcal meningitis.  The veteran told the 
private consulting physician who performed videostroboscopy 
that he did not have voice problems until his in-service 
meningitis and that he had experience voice problems 
continuously since then.  The diagnosis was mild chronic 
laryngitis, mild bowing and possible mild vocal cord nodules.  
In letters dated in July, August and October 1999, a private 
physician specializing in ear, nose and throat disorders 
stated that determining the etiology of the veteran's voice 
disorder would require special expertise.  The physician also 
recommended additional evaluation of the veteran's chronic 
laryngitis.

In his October 1998, January 2000 and March 2001 hearing 
testimony and in several written statements, the veteran 
repeatedly asserted that he had no voice problem of any kind 
until after meningitis in service.  The veteran claimed that 
he continued to have a voice disorder since service but he 
did not receive treatment for his voice after unsuccessful 
voice therapy in the 1950s.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
The claim for service connection in this case presents some 
conflicting evidence.  The veteran's 1956 and 1961 statements 
to VA physicians that he had voice trouble prior to 
meningitis in service are irreconcilably inconsistent with 
his current assertions as to the onset of his voice changes.  
Also the more than 30-year gap in medical evidence tends to 
weaken his service connection claim.

Notwithstanding the evidentiary inconsistencies, the veteran 
is entitled to a presumption of soundness at entrance to 
service because there is no medical evidence of a voice or 
related disorder upon entrance into service  See 38 U.S.C.A. 
§§ 1111, 1132 (West 1991); 38 C.F.R. § 3.303, 3.307, 3.309 
(2000); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The 
veteran's own lay statements, by themselves, are not 
competent evidence of a preservice voice disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the Board concludes that the veteran's voice, 
described as "hoarse" and "weak" during treatment for 
meningitis and about a year later in service as "a change in 
his voice," was not abnormal at the time he entered service.  

The veteran's current voice descriptions are similar to those 
descriptions in service which were identified as a residual 
of his meningitis, although the matter is not entirely clear.  
Reports from a private throat specialist suggest that 
conclusively determining the cause of the veteran's voice 
disorder at this point may be difficult and complicated by 
unrelated pathology.  Nevertheless, after weighing all the 
evidence, the Board concludes that the record presents an 
approximate balance of favorable and unfavorable evidence as 
to whether the veteran's current voice disorder was caused at 
least in part by meningitis during service.  See Massey v. 
Brown, 7 Vet. App. 204, 206- 207 (1994).  Resolving 
reasonable doubt in the veteran's favor, the appeal as to 
this issue is granted.  See 38 U.S.C.A. § 5107(b).

Increased rating issue

VA rates service-connected disabilities under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptoms.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Such 
an analysis requires matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC, and then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  Generally, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was service connected for residuals of spinal 
meningitis by a June 1956 rating decision which also assigned 
a 10 disability rating pursuant to DC 8019.  In a January 
1957 decision, the Board denied an increased rating for the 
disorder.

Medical evidence since the Board's January 1957 decision 
documents minimal residuals of spinal meningitis.  The VA 
physician who examined the veteran in June 1961 observed that 
SMRs documented a permanent left elbow calcified hematoma 
secondary to in-service spinal meningitis.  The examiner 
found some left elbow pain but no other meningitis residual.  
Private hospital and treatment records from December 1982 to 
July 1996 do not pertain to the veteran's left elbow.  An 
April 1998 VA examination of the veteran's brain and spine 
disclosed no residual neurologic deficits, but found a slight 
limitation of left elbow extension secondary to intra-joint 
hemorrhage related to meningitis.  

The veteran informed the VA physician who examined his joints 
in November 1998 that he still was unable to fully extend his 
left elbow, but that there was no left elbow pain, weakness, 
stiffness, swelling, heat, redness or flare-ups. The veteran 
also said that he did not need a prosthetic device of any 
sort and that the disorder did not bother him on the job or 
during daily activities.  The examination findings included 
absence of painful left elbow motion, edema, effusion, 
instability or weakness.  The veteran could flex his left 
elbow to 140 degrees and extend the joint to 15 degrees.  
Contemporaneous X-rays disclosed mild osteoarthritis.  

In his October 1998, January 2000 and March 2001 hearing 
testimony and in several written statements, the veteran 
claimed no residual of spinal meningitis except for his voice 
and left elbow disorders.  He stated that his left elbow 
disability had not increased since his separation from 
service.

The veteran's disability from spinal meningitis is subject to 
evaluation under several DCs.  However, the evidence does not 
support a rating higher than 10 percent for residuals of 
spinal meningitis under any DC.  Under 38 C.F.R. § 4.124a, DC 
8019, cerebrospinal meningitis warrants a 100 percent rating 
for active febrile disease, with residuals warranting a 
minimum 10 percent rating.  Because this case presents no 
evidence of active febrile disease, the veteran is entitled 
to at least a 10 percent rating.  

Evaluation also is appropriate here under DCs 5206 and 5207, 
pertaining to forearm limitation of flexion and limitation of 
extension, respectively.  Under these codes, a rating higher 
than 10 percent may be assigned only when flexion is limited 
to 90 degrees or extension is limited to 75 degrees.  
Evidence shows that the veteran's left elbow motion is to 
restricted so as to qualify for a rating higher than 10 
percent.  Neither is a higher rating available under DCs 
5003-5010 pertaining to arthritis, because rating under these 
codes also is based upon limitation of motion and the 
veteran's left elbow disability is not entitled to a higher 
rating under the limitation of motion DCs.  Higher evaluation 
for pain also is unsupportable because there is no objective 
evidence of left elbow pain or weakness.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2000); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  No other DCs are applicable to the veteran's 
residuals of spinal meningitis.

In addition to consideration of the veteran's claim under 
38 C.F.R., Parts 3 and 4, as discussed, the Board also 
reviewed the record to determine whether extra-schedular 
consideration is appropriate.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592-593 (1991).  The evidence, however, does 
not show the veteran's disability to be so exceptional or 
unusual--with marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria--
as to render application of schedular standards impractical 
and qualify for further review.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).








ORDER

Service connection for a voice disorder is granted.

A disability evaluation higher than 10 percent for residuals 
of spinal meningitis is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 

